Third District Court of Appeal
                               State of Florida

                          Opinion filed April 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1306
                        Lower Tribunal No. 19-1980
                           ________________


 Saad Remodeling & Custom Home Builders, Inc., etc., et al.,
                                 Appellants,

                                     vs.

                            Martha Guzman,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Feiler & Leach, P.L., and Martin E. Leach, for appellants.

     Corona Law Firm, P.A., and Ricardo Corona, Ricardo M. Corona, and
Yung Truong, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.